Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims had been amended on 11/30/2020. Claims 6, 9-10, 13-20, 24-25, 33-39 had been canceled by applicant. 
Claims 1-5, 7-8, 11-12, 21-23, 26-32, 40 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or

(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claims 1-5, 7-8, 11-12 are drawn to a first method, a method of altering fatty acid and/or triacylglycerol production in plants and/or algae, comprising altering activity levels of alpha-carboxyltransferase (a-CT), wherein a-CT comprises a catalytic subunit of acetyl-CoA carboxylase (ACCase).

Group II, claims 21-23, 26-32, 40 are drawn to a first product, A modified plant having an altered activity level of alpha- carboxyltransferase (a-CT) in comparison to a wild-type plant of the same species grown under the same conditions, wherein a-CT comprises a catalytic subunit of acetyl- CoA carboxylase (ACCase).  Claims 21-13 are included because they are product by process claims and recite the same modified plant in structure as claim 26-32, 40 do. 

This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohlrogge et al (WO 1998005758, published 2/12/1998, filed 8/1/1997). 
Ohlrogge et al teach increasing expression (reading on altering activity level) of alpha-carboxyltransferase (alpha-CT) expression particularly the subunit of acetyl-CoA carboxylase in transgenic plant cell for increasing or decreasing fatty acid production in plants (abstract; Example 1 in p9-12; claims 6-7)
In accordance with 37 CFR 1.499, Applicant is required, in reply to this office action, to elect a single invention to which the claims must be restricted.  The applicant is required to elect one group of invention to be examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Election 1.  (either Group I or Group II) Applicant is required to elect a single CTI gene from:  
CTI1, 
CTI2, 
CT13, or 
artificial genes containing essential CTI motifs. 

Election 1a.  (either Group I or Group II) Applicant is then required to elect a single pair of CTI gene and protein sequences from:  
Polynucleotide SEQ ID NO: 1, 3, 5, 34-53 or 54, and 
indicate the encoded protein SEQ ID NO: 2, 4, 6, 7-28, 60-91, or 92. 
Note: the election 1 and 1a must have the same type of CTI gene. 

Election 2.  (Group I only) Applicant is then required to elect a single method from:  
antisense, 
RNAi, 
CRISPR, 
TALON, 
nanobodies, 
EMS, 

transposon-mediated gene knockout, 
conventional mutagenesis, or
targeted breeding. 

Each species is biochemically divergent from the other based on its different sequence and source plant.
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct inventive concept, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq. Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art. Each method (antisense, RNAi, CRISPR, TALON, nanobodies, EMS, T-DNA gene knockout, transposon-mediated gene knockout, conventional mutagenesis, or targeted breeding) has different structure and step, has difference inventive concept; and there is no indication that each of methods would be directed to the same prior art. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an Claims: 1-5, 7-8, 11-12, 21-23, 26-32, 40. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662